Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                    Judge R. Brooke Jackson

Civil Action No. 17-cv-00281-RBJ

MARK WILSON, and all others similarly situated under 29 USC § 216(b),

        Plaintiff,
v.

SCHLUMBERGER TECHNOLOGY CORPORATION,

        Defendant.


              ORDER ON PARTIAL MOTION FOR SUMMARY JUDGMENT


        This matter is before the Court on defendant Schlumberger Technology Corporation’s

(“STC”) partial motion for summary judgment. ECF No. 84. For the reasons stated below,

defendant’s motion is DENIED.

                                           I. BACKGROUND

        A. Factual Background.

        STC is a Texas corporation that provides measurement and logging services to oil and

gas companies. ECF No. 1 at 4. Plaintiffs Mark Wilson, Kurtis Bisnette, and Lisa Moss worked

for STC as measurement-while-drilling operators (“MWD operator”).1 Id. at 2; ECF No. 84 at 2.

As MWD operators, plaintiffs operated oilfield machinery, collected and relayed drilling data,



1
  According to defendant’s motion, Mr. Wilson worked as an MWD 2 whereas Mr. Bisnette and Ms.
Moss worked as an MWD. ECF No. 84 at 2–4. Defendant further classifies both Messrs. Wilson and
Bisnette as “MWD Specialists,” and Ms. Moss as an “MWD Engineer” because of her engineering
degree. Id. at 2 n.3. The significance of these specific job titles is unclear, but both parties generally
treat all three plaintiffs as basic MWD operators.

                                                      1
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 2 of 12




and reported their daily activities to their field supervisors for analysis. Id. at 5. According to

the complaint, plaintiffs’ job duties were primarily manual and technical in nature, required no

advanced degrees or training, and did not involve supervisory or managerial functions. Id.

        STC compensated plaintiffs pursuant to a scheme whereby it paid plaintiffs a base salary

plus a day rate. Id. at 5. The complaint alleges that Mr. Wilson worked shifts that lasted longer

than 12 hours and totaled more than 40 hours a week, sometimes as many as 80 hours.2 Id.

Plaintiffs allege that STC’s payment scheme violated the Fair Labor Standards Act (“FLSA”)

and the Colorado Wage Claim Act because it failed to compensate plaintiffs for their overtime

hours. Id. at 5–6. Plaintiffs aver that STC changed its pay practice for MWD operators in

November 2016. ECF No. 87 at 18.

        B. Procedural Background.

        There are at least two additional ongoing lawsuits against STC alleging misclassification

of MWD operators. On July 8, 2014 several STC employees filed a collective action lawsuit

against STC in the Western District of Louisiana alleging FLSA violations. See Boudreaux v.

Schlumberger Tech. Corp., No. 6:14-cv-02267 (W.D. La.) (“Boudreaux”). The Boudreaux case

is pending without a decision on the merits, but the latest motion filed on April 10, 2019 was a

motion to stay the matter for 60 days to allow the parties to finalize the remaining terms of their

settlement of the MWD class. On January 7, 2016 a separate group of STC employees filed a

similar suit against STC in the Western District of Texas. See Gilchrist v. Schlumberger Tech.




2
 It is unclear from the pleadings the number of hours that Ms. Moss and Mr. Bisnette worked. Both
opted in to the case on May 19 and May 26, 2018, respectively, four months after Mr. Wilson filed his
complaint. See ECF Nos. 28, 29.

                                                   2
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 3 of 12




Corp., No. 1:16-CV-0008 (W.D. Tex.) (“Gilchrist”).3 This case also remains pending. Finally,

on April 1, 2016, another MWD operator filed suit against STC alleging FLSA violation. See

Mascagni v. Schlumberger Tech Corp., No. CV 16-439, 2017 WL 3648315, at *1 (W.D. La.)

(“Mascagni”). This case settled in November 2017 without a decision on the merits.

                                   II. STANDARD OF REVIEW

        The Court may grant summary judgment if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

moving party has the burden to show that there is an absence of evidence to support the

nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The nonmoving

party must “designate specific facts showing that there is a genuine issue for trial.” Id. at 324. A

fact is material “if under the substantive law it is essential to the proper disposition of the claim.”

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

The Court will examine the factual record and make reasonable inferences therefrom in the light

most favorable to the party opposing summary judgment. Concrete Works of Colo., Inc. v. City

& Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

                                            III. ANALYSIS

        In its motion, STC contends that plaintiffs are exempt from overtime pay under the

Highly Compensated Employee (“HCE”) exemption, 29 C.F.R. § 541.601. ECF No. 84 at 1.



3
  Mr. Wilson originally attempted to opt in to Gilchrist, but STC opposed the joinder. He then tried to opt
in to Boudreaux, but STC opposed that motion as well. As such, Mr. Wilson filed suit in this district.

                                                    3
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 4 of 12




STC further contends that plaintiffs cannot meet their burden of showing willfulness, thus

precluding some or all of plaintiffs’ claims under the two-year statute of limitations contained in

29 U.S.C. § 255(a). Id. I address each argument in turn.

        A. Highly Compensated Employee Exemption, 29 C.F.R. § 541.601.

        Evidence that an employee is highly compensated “is a strong indicator of an employee's

exempt status, thus eliminating the need for a detailed analysis of the employee's job duties.” 29

C.F.R. § 541.601(c). Under this streamlined approach, the HCE exemption applies to employees

whose total annual compensation exceeds a certain threshold4 so long as the “employee

customarily and regularly performs any one or more of the exempt duties or responsibilities of an

executive, administrative or professional employee” and the employee’s “primary duty includes

performing office or non-manual work.” 29 C.F.R. § 541.601(a)–(d).

        As the employer, STC bears the burden to prove that plaintiffs fall within the HCE

exemption. Maestas v. Day & Zimmerman, LLC, 664 F.3d 822, 826 (10th Cir. 2012). However,

following the Supreme Court’s holding in Encino Motorcars, LLC v. Navarro, the employer’s

burden is somewhat relaxed; courts are to give the exemption provisions a “fair (rather than a

‘narrow’) interpretation.” 138 S. Ct. 1134, 1142 (2018).

        Plaintiffs do not dispute that their total annual compensation exceeded the regulation’s

threshold. ECF No. 87 at 11. But they do dispute STC’s position that they customarily and

regularly performed an administratively exempt duty. Id. They also contend that they performed

mostly “‘blue collar’ manual labor.” Id. Because “[t]he question of how an employee spends his


4
  The annual compensation threshold is currently set at $134,004, see 29 C.F.R. § 541.601(b), but during
the time period at issue in this case, the threshold was $100,000. Anani v. CVS RX Servs., Inc., 730 F.3d
146, 148 (2d Cir. 2013).

                                                    4
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 5 of 12




time is a question of fact,” defendant must demonstrate the absence of a genuine dispute using

competent summary judgment evidence. See Burke v. Alta Colleges, Inc., No. 11-CV-02990-

WYD, 2014 WL 2882807, at *3 (D. Colo. June 25, 2014) (quoting Jastremski v. Safeco Ins.

Co., 243 F. Supp. 2d 743, 747 (N.D. Ohio 2003) (internal quotation omitted)).

        1. Duties and Responsibilities of Administrative Employees, 29 C.F.R. § 541.201.

        Defendant argues that plaintiffs customarily and regularly perform exempt duties of an

administrative employee. ECF No. 84 at 16. Customarily and regularly, as defined by the

regulation, means “a frequency that must be greater than occasional but which, of course, may be

less than constant.” 29 C.F.R. § 541.701. “To qualify for the administrative exemption, an

employee's primary duty must be the performance of work directly related to the management or

general business operations of the employer or the employer's customers.” 29 C.F.R. §

541.201(a). General business operations include, but are not limited to, functional areas such as

quality control, legal and regulatory compliance, tax, finance, accounting, human resources, and

safety and health. Id. at § 541.201(b).

        Defendant argues that plaintiffs performed at least two administrative duties related to

STC’s management or general business operations. ECF No. 84 at 16. First, defendant argues

that plaintiffs performed quality control work. Id. Second, defendant argues that plaintiffs were

responsible for legal and regulatory compliance.5 Id. To support these arguments, defendant




5
  Defendant also states that “Plaintiffs act[ed] as advisors and consultants to STC’s customers by assisting
them with the performance of their wells.” ECF No. 84 at ¶50. But defendant simply cites to 29 C.F.R. §
541.201(c) for this assertion, which states that employees serving as advisers or consultants to their
employer’s clients or customers may be exempt. Id. at § 541.201(c). Defendant makes no attempt to
show how plaintiffs consulted or advised STC’s clients; thus, I will not address this argument.

                                                     5
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 6 of 12




cites to plaintiffs’ deposition testimony. Plaintiffs dispute these arguments by citing to the same

depositions plus the testimony of STC’s Rule 30(b)(6) representative, Mr. Alexander Grobbel.

       Having reviewed the deposition testimony, it is anything but clear that plaintiffs

performed quality control work. While it is true that Mr. Wilson admitted that he reviews files

and reports for spelling errors or missing data prior to sending them to the client, see ECF No.

87-2 at 345:1–10, he also testified that computer programs complete most of the quality control.

Id. at 336:20–21. Ms. Moss also testified that she didn’t perform quality control work. See ECF

No. 87-3 at 91:1–4. Finally, Mr. Grobbel stated that the operations support center completed

much of the quality control. ECF No. 87-1 at 90:17–25; 132:1–14. On this issue, there is clearly

a genuine fact dispute concerning plaintiffs’ role in quality control work and whether their work

is directly related to the general business operations.

       It is equally clear that there is a genuine fact dispute as to plaintiffs’ duties and

responsibilities regarding legal and regulatory compliance. Again citing to deposition testimony,

defendant states that Mr. Wilson submitted required reports on behalf of STC, including sworn

statements and final survey reports, with the Texas Railroad Commission when he was based in

Midland, Texas. ECF No. 84 at ¶48. Likewise, Mr. Bisnette submitted numerous surveys to the

state agency in North Dakota as required by state regulations. Id. at ¶49. This is proof,

according to defendant, that plaintiffs were responsible for ensuring that STC complied with all

legal and reporting requirements. Id. at 16.

       The evidence before me does not support defendant’s position. Mr. Grobbel testified that

STC’s client is responsible for regulatory compliance, not STC or its MWD operators. See ECF

No. 87 at 7 (citing ECF No. 87-1 at 237:1–11). Moreover, Mr. Grobbel averred that the state


                                                  6
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 7 of 12




communicates directly with the client because the client owns the wellbore. Id. (citing ECF No.

87-1 at 136:7–17). Again, there remains a dispute regarding plaintiffs’ role in STC’s regulatory

compliance and which entity is responsible for this task. Therefore, summary judgment is

inappropriate based on the evidence in the record.

       Finally, plaintiffs broadly deny that their work relates to the management or general

business operations of STC. ECF No. 87 at 2–4. Instead, plaintiffs argue that they are simply

“production employees,” hired to produce the products and services, such as survey data, that

STC provides to its customers. Id. at 3–4. This appears to be in accord with Mr. Grobbel’s

testimony, who testified that the client sets the requirements as to the accuracy of each survey.

ECF No. 87-1 at 212:9–15. Of course, defendant counters by arguing that MWD operators are

not production workers but rather “nonmanual workers who analyzed data, quality controlled it,

and reported it to the customers in support of the customers’ general business operations.” ECF

No. 90 at 4. Whether the survey data that plaintiffs create relates to the general business

operations of STC, or whether plaintiffs generate the very product that STC offers to its clients,

remains a genuine dispute. Differing inferences can be drawn from the undisputed duties that

plaintiffs performed, thus making this issue better suited for a jury to decide.

       In sum, defendant has failed to demonstrate the absence of a genuine dispute concerning

whether plaintiffs customarily and regularly performed an exempt duty or responsibility of an

administrative employee. I note that my decision is in accord with other district courts that have

considered this very issue against STC—both the Mascagni and Gilchrist courts found that there

was a genuine dispute as to whether the plaintiffs, all of whom were MWD operators,




                                                  7
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 8 of 12




customarily and regularly performed work directly related to the management or general

business operations of STC or its customers.

       2. Plaintiffs’ Primary Duty Must Include Performing Office or Nonmanual Work, 29
          C.F.R. § 541.601(d).

       According to defendant, plaintiffs admit that they primarily performed nonmanual work.

ECF No. 84 at 15. But this is not a fair representation of the evidence before me. According to

Mr. Grobbel’s testimony, MWD operators are responsible for rigging up and rigging down the

well site. ECF No. 87-1 at 250:1–3. Mr. Wilson testified that it takes a two-person MWD crew

approximately twelve hours to rig up a well site and the same time to rig down. ECF No. 84-1 at

326: 2–17. Apparently this duty is important and strenuous enough that STC required MWD

operators to meet certain physical requirements as part of its terms of employment. Id. at

116:15–24; see also Mr. Wilson’s Terms of Employment, ECF No. 87-5 (noting the requirement

to pass a job-specific functional capacity examination as a condition of employment). Moreover,

Mr. Wilson testified that his “primary job as an MWD was to go to the job, rig it up, make sure

that everything worked, collect the data, report it, rig it down.” ECF No. 87-2 at 329:11–16.

       The nature of plaintiffs’ work yet again presents a genuine factual dispute. Mr. Wilson

testified that the length of time he spent at one well site varied wildly, ranging from two to three

days to 45 days. ECF No. 84-1 at 326:20–21. Accounting for the twelve hours to rig up and

another twelve hours to rig down, a reasonable juror could conclude that plaintiffs primarily

performed manual labor, at least on short-term projects. On balance, I cannot determine as a

matter of law the amount of time plaintiffs spent performing manual work as MWD operators.

Accordingly, defendant’s summary judgment on the HCE exemption is denied.



                                                  8
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 9 of 12




       B. Willful Violations of the FLSA, 29 U.S.C. § 255(a).

       Defendant also moves for summary judgment on the issue of willfulness. ECF No. 84 at

17. It contends that plaintiffs have not put forth any competent summary judgment evidence

showing that defendant knew it was violating the FLSA or that it showed reckless disregard for

the statute. Id. A ruling in defendant’s favor on this issue would likely bar Ms. Moss’s and Mr.

Bisnette’s claims under the standard two-year limitations period, and Mr. Wilson’s claims would

be limited from January 30, 2015 through October 14, 2016. Plaintiffs do not dispute the effect

this ruling would have on their claims. Instead, they respond by arguing that defendant willfully

violated the FLSA when it faced multiple lawsuits and investigations yet failed to institute

changes to its pay structure. ECF No. 87 at 15–19.

       Under the FLSA, the statute of limitations for unpaid overtime compensation is two years

after the cause of action accrued, except upon a showing that the employer willfully violated the

statute. 29 U.S.C. § 255(a). In that case, a three-year limitations period governs. Id. It is the

employee’s burden to show that “the employer either knew or showed reckless disregard for the

matter of whether its conduct was prohibited by the [FLSA].” McLaughlin v. Richland Shoe Co.,

486 U.S. 128, 133 (1988); Zachary v. Rescare Oklahoma, Inc., 471 F. Supp. 2d 1183, 1187

(N.D. Okla. 2006) (“The burden is on the employee to prove that the employer committed a

willful violation.”). A showing of negligence or an employer’s incorrect assumption that a pay

plan complies with the FLSA is insufficient. See McLaughlin, 486 U.S. at 133. Finally, because

“willfulness [under the FLSA] is a question of fact,” summary judgment is inappropriate if the

nonmoving party produces specific evidence that shows a genuine fact dispute. Ikossi-

Anastasiou v. Bd. of Supervisors of Louisiana State Univ., 579 F.3d 546, 552 (5th Cir. 2009).


                                                 9
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 10 of 12




         I agree with defendant that plaintiffs have yet to provide competent summary judgment

 evidence to show that defendant willfully violated the FLSA. Plaintiffs assert that “STC’s record

 of being sued for FLSA violations, including at least three other cases for MWD

 misclassification, puts it on notice of its FLSA violations.” ECF No. 87 at 7. But plaintiffs have

 made this argument before, and each time, the district court rejected it. In Mascagni, the court

 granted summary judgment in favor of STC on its willfulness argument after finding that the

 existence of FLSA lawsuits lodged against STC was insufficient when no court ever ruled that

 STC violated the FLSA. No. CV 16-439, 2017 WL 3648315, at *7 (W.D. La. Aug. 22, 2017).

 More recently, in Gilchrist, the court noted that the existence of “35-plus FLSA lawsuits against

 STC” is relevant to willfulness, but the court ultimately recommended granting summary

 judgment on the issue because the employees failed to provide any other evidence. No. 1:16-

 CV-008-LY, 2018 WL 4169313, at *7 (W.D. Tex. June 4, 2018), report and recommendation

 adopted, No. 1:16-CV-8-LY, 2018 WL 4178326 (W.D. Tex. July 27, 2018). Here, I reach the

 same conclusion as the Mascagni and Gilchrist courts concerning the probative value of parallel

 lawsuits against defendant. Plaintiffs still do not cite to any case that has ruled that defendant

 violated the FLSA’s overtime compensation requirements regarding any employee, let alone an

 MWD operator.

         Notwithstanding my above conclusion, there has been a new development since the

 Mascagni and Gilchrist courts considered STC’s summary judgment motions. At the January

 10, 2019 trial preparation conference in this Court,6 plaintiffs’ counsel notified the Court that



 6
  The day after the trial preparation conference, the parties filed a joint motion to continue trial. ECF No.
 92. I granted that motion and reset the trial for October 21, 2019. ECF No. 93.

                                                      10
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 11 of 12




 plaintiffs had recently discovered new evidence that would prove its willfulness claim. The new

 evidence came to light through a discovery dispute in the pending Boudreaux case. Through

 STC’s pleadings, plaintiffs discovered that STC retained outside counsel to conduct an internal

 audit of its compensation structure. Plaintiffs believe that the audit advised STC that MWD

 operators should have been classified as nonexempt employees. STC took the position that this

 audit is privileged, but the magistrate judge in Boudreaux ruled that STC had waived that

 privilege. STC appealed the decision to the presiding district judge. I ruled that defendant must

 provide plaintiffs a copy of the audit so long as the district judge affirms the magistrate judge’s

 waiver ruling. However, in the event that the district judge disagrees with the magistrate judge, I

 told the parties that I would follow that ruling as well. To my knowledge, the district judge has

 yet to rule on the matter.

           If plaintiffs prevail on their waiver dispute, and if the audit advised STC that its pay plan

 for MWD operators violated the FLSA, a reasonable juror could conclude that defendant

 willfully violated the FLSA. “Courts have found willful violations where the evidence showed .

 . . admissions that an employer knew its method of payment violated the FLSA . . . [or a]

 continuation of a pay practice without further investigation after being put on notice that the

 practice violated the FLSA . . . .” Nieddu v. Lifetime Fitness, Inc., 977 F. Supp. 2d 686, 688 n.1

 (S.D. Tex. 2013) (quotation omitted)). This audit, if discoverable, may show that defendant

 knew it was violating the FLSA or, at the least, put it on notice that it should further investigate

 its pay practices. Accordingly, based on my ruling at the trial preparation conference, I find the

 issue of willfulness in this case to be premature. Defendant’s motion on willfulness is therefore

 denied.


                                                    11
Case 1:17-cv-00281-RBJ Document 96 Filed 04/24/19 USDC Colorado Page 12 of 12




                                         ORDER

      For the reasons stated above, defendant’s motion for summary judgment [ECF No. 84] is

 DENIED.

      DATED this 24th day of April, 2019.




                                                 BY THE COURT:




                                                 ___________________________________
                                                 R. Brooke Jackson
                                                 United States District Judge




                                            12
